DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 5/16/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki EP 0994445 A2 (“Sasaki”).
 	Regarding claim 1, Sasaki disclosed a paper sheet stacking device comprising: 
 	a conveyance mechanism (see Figures 1 and 13) that conveys paper sheets; 
 	a stacking mechanism including a stacking space (see Figure 1) in which the paper sheets, which are conveyed by the conveyance mechanism, are stacked, a first space regulating member (806) that moves in a thickness direction of the paper sheets in the stacking space, a support member (808) that extends in the moving direction of the first space regulating member and supports one side of the paper sheets in the stacking space, and a second space regulating member (810) that is provided to face the support member and translates in a direction orthogonal to the support surface of the support member; and 
 	a controller (see at least Figure 12) that controls the stacking mechanism, wherein the controller controls a position of the second space regulating member in accordance with an outer dimension of the paper sheets that are conveyed into the stacking space by the conveyance mechanism (see 810a).
 	  Regarding claim 2, Sasaki disclosed the support member supports a long side of rectangular paper sheets, and the second space regulating member moves along a short-side direction of the paper sheets in the stacking space (see at least Figures 1 and 5).
 	Regarding claim 3, in stacking multiple types of paper sheets in the stacking space, the controller would perform control such that the paper sheets are conveyed into the stacking space in an order of lengths thereof, starting from the paper sheets having a smallest length along another side intersecting the one side, when that was the ordering of the sheets.  
 	Regarding claim 4, Sasaki disclosed the second space regulating member is provided to extend in a direction intersecting with a conveyance direction in which the conveyance mechanism conveys the paper sheets into the stacking space (see Figure 1).
 	Regarding claim 5, the controller would control the second space regulating member to move to a predetermined position after the paper sheets, which are stacked in the stacking space, are removed, during a subsequent operation.  
 	Regarding claim 6, Sasaki disclosed a method for controlling a paper sheet stacking device that comprises: a conveyance mechanism that conveys paper sheets (see Figures 1 and 13); 
 	a stacking mechanism including a stacking space in which the paper sheets, which are conveyed by the conveyance mechanism, are stacked (see Figure 1), a first space regulating member (806) that moves relative to a thickness direction of the paper sheets stacked in the stacking space, a support member (808) that extends in the moving direction of the first space regulating member and supports one side of the paper sheets stacked in the stacking space, and a second space regulating member (810) that is provided to face the support member and translates in a direction orthogonal to the support surface of the support member (Figure 1); and a controller  (106) that controls the stacking mechanism, the method comprising controlling, by the controller, a position of the second space regulating member in accordance with an outer dimension of the paper sheets that the conveyance mechanism conveys into the stacking space (see at least 810a in Figure 1).
 	Regarding claim 7, Sasaki disclosed the second space regulating member is formed in a flat plate shape (Figure 1), which includes an engaging portion (see the rightmost edge in Figure 1) that may engage with the first space regulating member.   

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653